



COURT OF APPEAL FOR ONTARIO

CITATION: BDO Canada Limited v. Gottardo, 2017 ONCA 207

DATE: 20170308

DOCKET: C63105

Juriansz, Watt and Brown JJ.A.

BETWEEN

BDO Canada Limited, in its Capacity as
    Court-Appointed Receiver of B. Gottardo Construction Ltd. and B. Gottardo Site
    Servicing Limited

Applicant (Respondent)

and

Bruno Gottardo, David Gottardo, Kleinridge
    Investments Inc., 615146 Ontario Limited, 2191673 Ontario Limited, Falconridge
    Corporation, 2303663 Ontario Ltd., and
2346193 Ontario Limited


Respondents (
Appellant
)

No one appearing for the appellant

Colby Linthwaite, for the respondents David Gottardo,
    Bruno Gottardo and Kleinridge Investments Inc.

Maya Poliak, for the respondent BDO Canada Limited

Heard: March 1, 2017

On appeal from the judgment of Justice Frank J. C.
    Newbould of the Superior Court of Justice, dated October 7, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This appeal by 2346193 Ontario Ltd. is stayed by the
Bankruptcy and
    Insolvency Act
. We have not been persuaded we are able to make an order
    for costs.


